              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
              CRIMINAL CASE NO. 3:09-cr-00140-MR-1


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
                                )
         vs.                    )                   ORDER
                                )
                                )
CARLTON MAURICE RUFFIN,         )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court upon the Defendant’s letter, which

the Court construes as a motion for early termination of supervised release.

[Doc. 33].

      On July 31, 2009, the Defendant pled guilty pursuant to a written plea

agreement to one count of conspiracy to possess with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. §§ 841 and 846; one

count of possession of a firearm in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c); and one count of conspiracy to commit money

laundering, in violation of 18 U.S.C. §§ 1956(h) and 1957(a). [Docs. 2, 4].

The Defendant was sentenced on August 25, 2010, to a total term of 157



        Case 3:09-cr-00140-MR Document 34 Filed 03/23/21 Page 1 of 3
months of imprisonment, followed by a five (5) year term of supervised

release. [Doc. 18]. On March 6, 2015, the Court reduced the Defendant’s

sentence to a total term of 138 months of imprisonment pursuant to 18

U.S.C. § 3582(c)(2). [Doc. 32]. The Defendant’s term of supervised release

remained the same. [Id.].

     The Defendant now moves the Court to exercise its discretion and

terminate his term of supervised release. [Doc. 33].

     In order to terminate a defendant’s term of supervised release, the

Court must be “satisfied that such action is warranted by the conduct of the

defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

Generally, the Court will consider terminating a term of supervised release

where the defendant has exhibited exemplary behavior and has served at

least two-thirds of the imposed term. Here, the Defendant has completed

only nineteen months of his five-year term of supervised release. While the

Defendant’s compliance with the terms and conditions of supervised release

is commendable, the Court is not satisfied that termination is warranted at

this time.   Accordingly, the Court declines to exercise its discretion to

terminate the Defendant’s term of supervised release.




                                     2

        Case 3:09-cr-00140-MR Document 34 Filed 03/23/21 Page 2 of 3
     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter, which the Court construes as a motion for early termination of

supervised release [Doc. 33] is DENIED WITHOUT PREJUDICE. The

Defendant’s term of supervised release shall continue as originally

sentenced.

     The Clerk is directed to serve a copy of this Order on the Defendant,

counsel for the Government, and the United States Probation Office.

     IT IS SO ORDERED.
                               Signed: March 23, 2021




                                      3

       Case 3:09-cr-00140-MR Document 34 Filed 03/23/21 Page 3 of 3
